RENTONIA JENICE MOORE, )
                                         )
     Plaintiff/Appellee,       )
                                         )     Appeal No.
v.                                   )       M1999-01680-COA-R3-CV

                                FILED
                               December 10, 1999

                               Cecil Crowson, Jr.
                              Appellate Court Clerk
                                         )
LEONARD MOORE,                           )     Davidson Circuit
                                         )     No. 95D-2066
     Defendant/Appellant.            )



                    COURT OF APPEALS OF TENNESSEE


     APPEAL FROM THE CIRCUIT COURT FOR DAVIDSON COUNTY

                           AT NASHVILLE, TENNESSEE


              THE HONORABLE MURIEL ROBINSON, JUDGE




MARY FRANCES LYLE
Bruce, Weathers, Corley, Dughman & Lyle
First American Center, 20th Floor
315 Deaderick Street
Nashville, Tennessee 37238-2075
       ATTORNEY FOR PLAINTIFF/APPELLEE


MARY ARLINE EVANS
214 Third Avenue North
Nashville, Tennessee 37201
       ATTORNEY FOR DEFENDANT/APPELLANT




                                                                     Page 1
                               AFFIRMED AS MODIFIED
                                  AND REMANDED




                                                         WILLIAM B. CAIN, JUDGE

                                  OPINION

          This case involves the divorce of parties who are the parents of two young
children. The trial court granted a divorce to the mother. In addition, the court
placed custody of the parties’ children with the mother and scheduled visitation with
the father. On appeal, the parties raise issues involving the lower court’s findings
with regard to custody, child support, the division of property and the award of
attorney fees. The decision of the trial court is affirmed in part and reversed in part.



                                      I. FACTS


          Rentonia Jenice Moore (“the mother”) and Leonard Moore (“the father”)
are the parents of two daughters, Ashley and Chelsea, who were ages four and two
years at the time of this trial. Overall, an unhappy and unstable picture of the parties’
marriage was painted at trial by the different witnesses. While the parties spent most
of their marriage living together in the Nashville area, they lived apart for almost a
year and a half when the father was stationed in North Dakota while in the military.
From the evidence presented at trial, the parties experienced marital troubles before,
during and after the father’s stay in North Dakota.



                                                                                            Page 2
          Much of the evidence focused on the father’s alleged adulterous
relationship with another woman. The mother testified that, in May of 1991, when
the parties learned that the mother was pregnant with their first child, the father told
her that he was in love with this woman. Soon thereafter, he left the household.
Following the birth of their first child, the parties reconciled. However, according to
the mother, she learned that the father was still seeing the same woman around the
time that the second child was born in October of 1994. At trial, the father denied
any romantic involvement with this woman.          However, photographs and phone
records introduced as evidence at trial support a conclusion that the father was
involved in an extra-marital relationship with this woman.


          Another significant subject at trial involved the father’s past acts of
violence toward the mother. The mother told of one particular incident which arose
out of a dispute over an income tax refund. Though the parties had filed separate
tax returns in 1994, the father wanted half of the mother’s refund from that year.
The mother testified about an intense struggle that she had with the father on May 1,
1995 at their home. She said that he chased her around their house, pushed her into
the pantry and attempted to keep her from calling the police. As she tried to escape,
he chased her while wielding an electric drill. The next day, the father came to the
mother's school and demanded that she write a check for half the amount of the tax
refund. He knocked everything off the mother’s desk and threatened to kill her. As
a result of this incident, the father was convicted of assault and forced to leave the
home.


          The mother testified that there had been other incidents of violent behavior.
 She said the father would become angry when she would not agree with him or do
what he wanted her to do. She said that “[h]e would throw things, kick things, [and
that he had] kick[ed] the front door in once, things such as that.” She told of one
episode that occurred outside of the courthouse after the court had set child
support. When the parties walked out to the car to transfer the car seat from the
mother to the father for his visitation with the children, the father kicked the car seat


                                                                                            Page 3
down the street.


              The father admitted that he kicked the car seat under duress. He also
admitted that he pulled the telephone cord out of the wall during the May 1, 1995
altercation. It was his position that he did so to prevent an embarrassing situation
and to protect the mother’s career with the school system. He explained that he did
not lock the mother in the garage but rather “she was running out of the house, no
clothes on, acting irrational. So [he] tried to really contain the situation until she
calmed down.” The father denied that he had chased the mother with a drill or that
he had acted violently at the mother’s school the following day.


              A co-worker and friend of the mother’s, Nancy Stewart, witnessed the
May 1995 altercation at the mother’s school. She heard a loud crash come from the
mother’s room, saw the mother and Ashley run from the room and observed that the
mother’s desk was overturned and that her wrist was bleeding. Ms. Stewart said
that the father, who was very upset, left the school building stating that he hated the
mother and was going to kill her. Despite the fact that Ms. Stewart pleaded with him
not to leave with the parties’ younger child, he drove off “really fast” with the child
in his car.


              The father testified that the mother exhibited general abusive behavior. He
said there was a time in 1991 when he was getting physically sick because of the
abuse. He said that the mother had “throw-down, drag-out” fights with her sister in
front of the children. However, there was no significant corroboration of the father’
s characterization of the mother as a violent person. His only evidence to that effect
was the testimony of one of his sisters who had heard the mother make derogatory
remarks about the father over the phone on one occasion. On the other hand, the
mother’s witness and friend, Ms. Stewart, stated that the mother was a “[h]appy
person, quiet mannerisms, well liked by faculty and by students and parents, very
easy to get along with, helpful.” She had observed the mother interacting with her
children, playing with them, talking to them and disciplining them.



                                                                                            Page 4
         The father called Geral Jones to testify on his behalf. Ms. Jones, a pastor
and director of the day care where Ashley attended for a couple of years, testified
that the mother dropped off and picked up the child most of the time. However,
when the father was in town “a few times,” she had the opportunity to witness his
interaction with the child. She testified that she never saw him exhibit any anger and
that he always acted appropriately toward Ashley. Ashley was always appropriately
dressed and seemed well-cared for. Ms. Jones opined that Ashley had a very strong
attachment to the father because she was the most excited when she was going to
visit him and because she missed him when he was away.


         It was the father’s position that he and the mother shared the duty of caring
for the children. The mother’s testimony was that she had been the children’s
primary care-giver: she had fed them, cared for them when they were sick, taken
them to doctors’ appointments and transported them to day care. She testified that
she was involved in church by teaching children on both Sunday morning and
Wednesday night. During the time that the father was in North Dakota, the mother
left the older child with him for the last two months of the school year while she
finished teaching in Nashville. She explained that she did this because she was in the
beginning stages of her second pregnancy and was tired. The mother testified that,
for a time from June 7 to July 8, 1995, the father did not exercise visitation with the
children. She said that he stopped sending support checks in March of 1994 when
he was in North Dakota. Also, he failed to pay child support for a period beginning
in August 3, 1995 such that he accumulated an arrearage of $3,186 by July of 1996.


         The mother explained that she had wanted separate tax filing because the
father was not having any money withheld from his salary for taxes and yet, at the
same time, he was not sending her any money to support the family during the time
that he was in North Dakota. The parties’ second baby was born in October of
1994, and it was the mother’s testimony that she took financial care of the family
during the entire period of her pregnancy. She testified that she paid the house note



                                                                                          Page 5
and the car note as well as the bills for utilities and day care.


            At the time of trial, the mother had been an elementary school teacher for
ten years and was receiving an annual salary of $35,000. She testified that she had a
pension valued at $11,869 and two annuities valued at $2,433 and $150. Regarding
the parties’ real property, the mother testified that this property was worth $75,900
which was the amount of its 1995 tax appraisal. However, the court ordered a
post-hearing appraisal of the property which valued the property at $83,000. There
was a $69,123 mortgage which, when subtracted from the home’s value, left $13,877
in equity. The only other property at issue was the silverware, crystal and china
which the father claimed to have purchased in England before the parties married.


            At the time of trial, the father had been working at Bridgestone/ Firestone
since May of 1995. Documentation from Bridgestone/Firestone was entered into
evidence which showed the father’s gross income for the second half of 1995, from
May 15 to the end of the year, to be $39,824.21 and for the first half of 1996,
through the end of June, to be $35,568. The father stated that he was working
sixteen hour days and making time and a half for his overtime. He testified that he
had been working to pay the court-ordered support. He said that overtime work was
no longer always available as it had been. He conceded that he received a $749
bonus in July of 1996 which was over and beyond his hourly wage. At trial, a copy
of one of the father’s most recent paychecks from July 13, 1996 was entered into
evidence, showing a gross pay of $1,396.76 for one week of work including
overtime.     Once all deductions were taken, including child support, the check
revealed a net of $677. A bonus check of $482 was issued the same week.


            Regarding his failure to pay child support for a period, the Husband
explained that an employee at the court had advised him not to pay until a court
order was in place though he had tried. He stated that when his employer did not
garnish his wages in the amount specified by the court, he did not voluntarily pay
into court the balance because he was no longer making the same amount of money.



                                                                                          Page 6
He later stated that he had not realized there was a deficit until he was in a
deposition.


         The employees’ assistant representative from Bridgestone/Firestone,
Raymond Burns, was a trial witness. He testified that the father had been working a
lot of overtime recently due to him being one of the least senior people and due to
the fact that there was much available work in the face of a certain contract
negotiation. This overtime would not be available once a certain contract was
settled, however, that could be months or years. Additionally, Mr. Burns expressed
concern about the father working so many hours since his was a hard and dangerous
job. Mr. Burns asserted that the father’s basic weekly salary without overtime was
$695. With the sixteen hours per month of overtime that he was currently able to
work, his weekly salary was essentially $795.




                        II. RULING OF TRIAL COURT


         The trial court granted a divorce to the mother on the grounds of the father
’s inappropriate marital conduct. With regard to the parties’ two daughters, the
court granted the mother sole custody and the father visitation. Child support was
set in the final decree at $810.00 per month which would be reduced to $675.00 for
the month of July, the entirety of which the children would spend with the father.
The court ordered the father to maintain health insurance on the children as well as a
life insurance policy on his own life. It also ordered him to keep the mother on his
group health insurance plan for six months or until she could obtain her own health
insurance with the proviso that she take immediate steps to do the same. The
mother was awarded a judgment against the father in the amount of $3,578.40 for
child support arrearage. Additionally, the court ordered the father to pay the mother
$3,000 toward her attorney fees.


                                                                                         Page 7
          Regarding the division of the parties’ marital property, the trial court
awarded to the mother the parties’ jointly-owned home place as her sole property.
The court awarded also to the mother as her sole property her pension and annuities
“in consideration of her contribution in maintaining and preserving the equity in the
marital residence.” To the father, the court awarded the 1993 Ford Explorer. The
household goods and furnishings were divided as the mother had requested except
that the china, silver and crystal were divided equally between the parties.

                                   III. CUSTODY


          The first issue involves the trial court’s award of custody. In any award of
custody, the needs of the child are paramount and every effort is made to promote
the child's interest by placing him or her in an environment that will best serve his or
her physical and emotional needs. Parker v. Parker, 986 S.W.2d 557, 562 (Tenn.
1999);   Tenn. Code Ann. § 36-6-106 (Supp. 1998).            Determining the custody
arrangement that serves a child’s best interest entails a factually-driven decision
which requires the careful consideration of numerous factors.           Adelsperger v.
Adelsperger, 970 S.W.2d 482, 485 (Tenn. Ct. App. 1997). These factors include
the following:
          the age, habits, mental and emotional make-up of the child and
          those parties competing for custody; the education and
          experience of those seeking to raise the child; their character and
          propensities as evidenced by their past conduct; the financial and
          physical circumstances available in the home of each party
          seeking custody and the special requirements of the child; the
          availability and extent of third-party support; the associations and
          influences to which the child is most likely to be exposed in the
          alternatives afforded, both positive and negative; and where is the
          greater likelihood of an environment for the child of love,
          warmth, stability, support, consistency, care and concern, and
          physical and spiritual nurture.

Gaskill v. Gaskill, 936 S.W.2d 626, 630 (Tenn. Ct. App. 1996) (quoting Bah v.
Bah, 668 S.W.2d 663, 666 (Tenn. Ct. App. 1983)); see also Tenn. Code Ann. §
36-6-106 (listing the factors to be considered in the award of custody).



                                                                                           Page 8
            The courts must undertake a "comparative fitness" analysis of the parents
to determine which one is comparatively more fit than the other. See In re Parsons,
914 S.W.2d 889, 893 (Tenn. Ct. App. 1995); Bah v. Bah, 668 S.W.2d at 666. In
so doing, “courts understand that each parent has his or her own vices and virtues . .
. [and] do not base their custody decisions on which parent is "perfect," . . . Rather,
custody decisions require the courts to determine which of the available custodial
alternatives appears to be best calculated to meet the child's needs.” Lance v. Lance
, No. 01A01-9801-CV-00036, 1998 WL 748283, *2 (Tenn. Ct. App. 1998) (citations
omitted).


             “Custody and visitation determinations often hinge on subtle factors,
including the parents' demeanor and credibility during the divorce proceedings
themselves. . . . [A]ppellate courts are reluctant to second-guess a trial court's
decisions. Trial courts must be able to exercise broad discretion in these matters,
but they still must base their decisions on the proof and upon the appropriate
application of the applicable principles of law.” Gaskill, 936 S.W.2d at 631 (citing
D v. K, 917 S.W.2d 682, 685 (Tenn. Ct. App. 1995)). Accordingly, we review
custody and visitation decisions de novo on the record with a presumption that the
trial court's findings of fact are correct unless the evidence preponderates otherwise.
Hass v. Knighton, 676 S.W.2d 554, 555 (Tenn. 1984); Tenn. R. App. P. 13(d).


            In the instant case, the pivotal question with regard to the trial court's
custody decision is whether the evidence preponderates against the court’s
conclusion that the mother is comparatively more fit than the father to be the
custodian of their two daughters. Based on our independent review of the record,
we cannot say that the proof fails to support the trial court's decision to place these
two children with the mother. It appears that the mother has been the children’s
primary care-giver for most of their lives. With the exception of two to three
months, the mother had Ashley by herself for the entire fifteen month period that the
father lived in North Dakota. The father attempts to use the fact that the mother left



                                                                                          Page 9
Ashley with him for two months of that period while she was pregnant and teaching
school as evidence that the mother believed the father could properly care for the
children. However, even if this is evidence that the mother trusted the father to take
care of Ashley for a few months, it does not mean that he is the more fit parent to be
the children’s primary custodian.


          The mother’s friend and co-worker, Ms. Stewart, testified that the mother
interacted well with the children, both disciplining and playing with them.        Ms.
Stewart testified that the mother was a happy person with quiet mannerisms who was
well-liked in the work environment. Even the father’s witness, Geral Jones, testified
that it was the mother whom she saw most often picking up and dropping off Ashley
whom Ms. Jones thought was a well-adjusted child. While the father apparently
called her as a witness to testify that he acted appropriately toward the child, Ms.
Jones testified that she only saw the father with Ashley a “few times.”


          Not only does the record establish that the mother has provided a more
stable emotional environment for the children, but it also shows that she has been the
parent who has more consistently borne the financial responsibility for this family.
During the time period that the father was in North Dakota, he did not send financial
support to the mother. The mother maintained the mortgage payments as well as
insurance premiums. The mother more consistently has provided the children with
material support as well as emotional care throughout their young lives.
Accordingly, we affirm the trial court's decision awarding the mother sole custody of
the children.

                  IV. DIVISION OF MARITAL PROPERTY


          The father claims that the division of the marital estate was inequitable
because the court awarded the mother virtually all of the marital assets. On appeal,
he requests that the court divide equally between the parties the entire marital estate
including the equity in the home, the mother’s pension, her two annuities and the



                                                                                          Page 10
parties’ 1993 Ford Explorer. The evidence at trial was that the parties had $13,877
equity in their home and $5,656 equity in their vehicle, that the mother’s pension was
worth $11,869 and that the mother’s two annuities were worth approximately $2,583.
  As already stated, the mother was awarded the home, her pension and her two
annuities and the father was awarded the Ford Explorer.


         A trial court has broad discretion in dividing the marital estate, and thus an
appellate court gives great weight to a trial judge’s division of marital property.
Fisher v. Fisher, 648 S.W.2d 244, 246 (Tenn. 1983); Wade v. Wade, 897 S.W.2d
702, 715 (Tenn. Ct. App. 1994). The distribution of marital property need not be
equal so long as it is equitable. Smith v. Smith, 984 S.W.2d 606, 609 (Tenn. Ct.
App. 1997). A court’s division must be made without regard to marital fault, Tenn.
Code Ann. § 36-4-121(a)(1) (1996), and must be guided by the following factors
found in Tennessee Code Annotated section 36-4-121(c):
         (1) The duration of the marriage;
         (2) The age, physical and mental health, vocational skills,
         employability, earning capacity, estate, financial liabilities and
         financial needs of each of the parties;
         (3) The tangible or intangible contribution by one (1) party to
         the education, training or increased earning power of the other
         party;
         (4) The relative ability of each party for future acquisitions of
         capital assets and income;
         (5) The contribution of each party to the acquisition,
         preservation, appreciation or dissipation of the marital or separate
         property, including the contribution of a party to the marriage as
         homemaker, wage earner or parent, with the contribution of a
         party as homemaker or wage earner to be given the same weight
         if each party has fulfilled its role;
         (6) The value of the separate property of each party;
         (7) The estate of each party at the time of the marriage;
         (8) The economic circumstances of each party at the time the
         division of property is to become effective;
         (9) The tax consequences to each party; and
         (10) Such other factors as are necessary to consider the equities
         between the parties.

In addition, section 36-4-121(d) provides that “[t]he court may award the family
home and household effects, or the right to live therein and use the household effects


                                                                                          Page 11
for a reasonable period, to either party, but shall give special consideration to a
spouse having physical custody of a child or children of the marriage.” This court
will ordinarily defer to the trial judge's decision unless it is inconsistent with the
section 36-4-121(c) factors or is not supported by a preponderance of the evidence.
Kinard v. Kinard, 986 S.W.2d 220, 231 (Tenn. Ct. App. 1998).


          We find that the trial court’s division of property is an equitable division
consistent with the statutory factors and supported by a preponderance of the
evidence. The father did not contest the mother’s valuation of the parties’ marital
assets as established at trial and, for the home, as established by the court-ordered,
post-trial appraisal. The mother received a portion of the estate worth $28,329
which includes the value of the home equity as well as that of her pensions and
annuities. The father was awarded $5,656 of the marital property which represents
the equity in the parties’ vehicle. However, the trial court also set aside a judgment
against the father for $3,578 in child support arrearage such that the award to the
father totaled $9,234.


          While the mother was awarded a larger portion of the marital estate, the
circumstances of this case justify the disparity. As the statute permits, the trial court
considered the mother’s contribution to maintaining and preserving the equity in the
marital home place. There was certainly testimony to the effect that for a period, the
mother paid the mortgage, the insurance payments and supported the children with
little to no help from the father. Furthermore, the economic circumstances of the
parties as of the time of division warrant the disproportionate division. The father
has demonstrated a far greater earning potential than the mother. He began his job at
Bridgestone/Firestone in May of 1995 and between May and December of 1995, he
earned $39,824. Between January and June of 1996, he earned $35,568 which is
tantamount to an annual average income of $69,592. By contrast, the mother makes
$35,000 per year. Finally, with regard to the award of the home place to the mother,
as the primary custodian of the children, she is statutorily entitled to special
consideration to receive the home. For all of these reasons, we affirm the trial court’



                                                                                            Page 12
s division of property.


     V. CHARACTERIZATION OF CHINA, SILVER AND CRYSTAL
                            AS MARITAL PROPERTY


          In his next issue, the father challenges the trial court's finding with regard to
the china, silver and crystal. The court ordered that these items be divided one half
to each party despite the father's testimony that he had purchased these items in
England before the parties      married.    As the father claims, his testimony was
uncontroverted by the mother. Indeed, she never offered any proof with respect to
the china, silver, and crystal. The code defines "separate property" as “[a]ll real and
personal property owned by a spouse before marriage.”              Tenn. Code Ann. §
36-4-121(b)(2)(A) (1996). Our courts have recognized that separate property may
become part of the marital estate if its owner treats it as if it were marital property.
Batson v. Batson, 769 S.W.2d 849, 858 (Tenn. Ct. App. 1988).                  While it is
reasonable to surmise that the china, silver and crystal were treated as marital
property during the marriage, there was no evidence to that effect. In view of the
limited evidence in the record below, we must hold the trial court erred in finding that
this particular property was marital property. We therefore reverse the court as to
this finding and order that the china, silver and crystal be awarded solely to the
father.


                              VI. CHILD SUPPORT


          We turn next the trial court’s award of child support. The mother claims
the court erred because it did not base child support on the father's actual income.
In the final order, child support was set at $810 per month to be reduced to $675 for
the month that the children would spend with the father. The evidence was that the
father began work at Bridgestone/Firestone in May 1995. His actual earnings for the
period between May and December 1995 were $39,824 which is an average of
$4,978 per month. For the first six months of 1996, the father earned $35,568 which


                                                                                              Page 13
averages $5,928 per month. Therefore, his actual average monthly earning for his
thirteen months at Bridgestone/ Firestone was $5,799.


         The child support award of $810 per month comports with an annual
income of $40,200. The trial court did not explain why it had not based child
support on the father's actual earnings. The court did state that it would review the
child support in January of 1997; however, when the mother filed a petition for
review in February of 1997, the court declined to hear the matter. Deviation from the
guidelines is permitted under certain circumstances none of which exist here. We
therefore order that the child support award be set at $1,313 which is the guideline
amount corresponding to monthly earnings of $5,799.        See Tenn. Comp. R. &
Regs. tit. 19, ch. 1240-2-4-.03(4) & (5) (1994).


         Lastly, we address the father’s challenge involving the fact that the amount
of child support was based upon an income consisting in part of overtime payments.
 At trial, the father asserted that he had been forced to work a gross amount of
overtime in order to comply with the court order. We have set child support based
upon the average of the father’s monthly income for thirteen months prior to trial as
derived from employee records from Bridgestone/ Firestone.     Gross income clearly
includes overtime pay. Tenn. Comp. R. & Regs. tit. 19, ch. 1240-2-4-.03(3)(a); see
Robertson v. Robertson, No. 03A01-9711-CV-00511, 1998 WL 783339, at *5
(Tenn. Ct. App. 1998). The father did not establish that he will not be earning
overtime in the future. While the witness, Mr. Burns, testified that overtime work at
Bridgestone/Firestone would one day be less available, he stated that this day could
be months or years away. Based upon this record, the trial court properly included
the father’s overtime pay as income in determining the amount of child support. See
Whisenhunt v. Whisenhunt, No. 02A0-19506-CV-00126, 1997 WL 305296, at *3-*4
(Tenn. Ct. App. 1997). In closing, we note that while the guidelines ensure that
children receive the benefit of their obligor parent’s income should that parent work
overtime, this court can not force the father to work overtime. Should a future “
significant variance” in the father’s income occur, he certainly has the right to



                                                                                        Page 14
petition the court for a modification of support.           See Tenn. Code Ann.§
36-5-101(a)(1) (Supp. 1998).


                             VII. ATTORNEY FEES


          Pursuant to the authority of Tennessee Code Annotated § 36-5-103(c),
courts have wide discretion in awarding attorney fees, and this court will not interfere
in the exercise of that discretion in the absence of a clear showing of abuse. See
Salisbury v. Salisbury, 657 S.W.2d 761, 770 (Tenn. Ct. App. 1983). The trial
court's award with regard to attorney fees need only be just and equitable under the
circumstances. Sherrod v. Wix, 849 S.W.2d 780, 785 (Tenn. Ct. App. 1992). The
mother's attorney submitted an affidavit showing her total fees and expenses to be
$7,578.10 and there was neither proof nor allegation that this figure was inaccurate.
The court ordered the father to pay to the mother's attorney $3,000 of these fees and
expenses. We find that the court did not abuse its discretion in ordering the father to
pay less than one half of the attorney fees and expenses that were incurred in
representing the mother.


          In addition, we find that the mother is entitled to attorney fees incurred in
the appeal of this case. This court has the authority to award attorney fees for legal
services rendered on appeal. Seton v. Seton, 516 S.W.2d 91 (Tenn. 1974). While
we ruled in the father’s favor on one of the issues, the award of the china, silver and
crystal, we have found for the mother on all of the substantial issues of this case
particularly the custody and support of the two minor children.            Under such
circumstances, this court is of the opinion that the father should pay the mother’s
attorney fees and related expenses in connection with this appeal. Upon remand, on
hearing such proof as is deemed necessary, the trial court shall fix the mother’s
attorney fees incurred on appeal, for which the father will be responsible.


                               VIII. CONCLUSION




                                                                                           Page 15
          The decision of the trial court is affirmed with respect to the custody of the
parties’ two minor daughters and the division of marital property. However, we find
that the sparse evidence relating to the china, silver and crystal mandates a finding
that these items are the father’s separate property, and accordingly, we award them
to him. We increase the trial court’s award of child support to $1,308 per month
which is consistent with an application of the guidelines to his average salary for the
thirteen months prior to trial. Finally, we affirm the court’s order that the father pay
$3,000 of the mother’s attorney fees incurred at trial, and we remand this case for a
determination of the fees incurred by the mother on appeal so that the father might
be ordered to pay these as well. Costs of this appeal are divided equally between
the parties.



                                 _______________________________________
                                 WILLIAM B. CAIN, JUDGE


CONCUR:


________________________________________
BEN H. CANTRELL, P.J., M.S.


________________________________________
WILLIAM C. KOCH, JR., JUDGE




                                                                                           Page 16